Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Response to Restriction/Election
Applicant’s election without traverse of Group I, claims 1-21, in response to restriction requirement is acknowledged. Applicant’s election of “particle labeled with a dye” for a “labeled particle”, “protein” for a single species of a “particle”, “monosulfoCy5 day” for a single species of a “dye” representing formula (I), and “protein” for a single species of a “ligand” is also acknowledged.
Since Applicants did not traverse the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, the restriction requirement is deemed proper and is made FINAL. 
Claims 4, 6 and 7 of the elected group do not read on the elected species. Therefore, claims 4, 6-7 and 22-24 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Status of the claims
Claims 1-3, 5 and 8-21 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 recites “the method according to claim 1, wherein the method of measuring interactions between labeled particles and ligands is a method of measuring the dissociation constant of the particles and the ligands”. Claim 1 is directed to measuring interaction wherein the method comprises a step (see step d) determining the interaction between the labeled particles and the ligands based on the ligand concentration dependent change of the fluorescence of the labeled particles. It is unclear and vague an indefinite as to how this measurement of change in fluorescence of the labeled particles provides measuring the dissociation constant of the particles and the ligands as claimed in claim 21. Claim 21 does not set forth any method steps for the measuring of the dissociation constant and it is unclear at what step of claim 1, the measuring of the dissociation constant is carried out.
Claims 2 and 11-14 are directed to a process “wherein step (b) of claim 1 comprises ……..first predetermined temperature; …..heating or cooling the solution to a second predetermined temperature; …….detecting the fluorescence of the excited particles at the second predetermine temperature”. It is unclear how is the steps recited in claim 2 is equated in the determining the interaction wherein the determining the interaction (see step d) between the labeled particles and the ligands based on the ligand concentration depended change of fluorescence and not on the temperature depended change. It is not clear how is the detection at the first predetermined temperature and the second predetermined temperature are fitted with the different concentration of the ligands?
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is directed to measuring interactions between labeled particles and ligands. The claim requires providing labeled particles and ligands in a solution and detecting fluorescence of the excited particles at a predetermine temperature and at different concentration and determining the interaction between the labeled particles and the ligands based on the ligand concentration dependent change of the fluorescence of the labeled particles. As claimed, the “labeled particles” includes various particles conjugated to large number of various dyes encompassed by formulae (I), (IIa), (IIb) and (III). As claimed in claim 1, the “particles” includes various types of particles including semiconductor particles, magnetic particles, gold particles, silver particles, iron particles, virus particle, cells, tissues and vesicles. Thus, labeled particles include a dye (encompassed by formula I, IIa, IIb and III) conjugated to a semiconductor particle, a dye conjugated to a magnetic particle, a dye conjugated to a gold particle, a dye conjugated to a silver particle, a dye conjugated to an iron particle, a dye conjugated to a virus particle, a dye conjugated to a cell, a dye conjugated to a tissue or a dye conjugated to a vesicle and the measuring of interaction includes measuring an interaction of a ligand (e.g. a metal; a compound; a drug fragments; a small molecule; a particle such as a magnetic particle, a gold particle, a microbeads; or an odorant: see claim 19)  to a dye-semiconductor particle, a dye-magnetic particle, a dye-gold particle, a dye-silver particle, a dye-iron particle, a dye - virus particle, a dye-cell, a dye-tissue or a dye-vesicle. Such labeled particles and such method of interactions of the labeled particles as described above to the various ligands do not have a clear descriptive support in the specification. For measuring interaction, the examples and description of labeled particle are very limited to cyanine dyes conjugated to protein biomolecule as particle. The dye in the specification is very limited to cyanine dyes capable of mesomerism between a trans-isomer and a cis-isomer (see page 19 of the specification) and particles linked to the dyes are very limited to protein biomolecules. Specification at pages 19-20 teaches the following: Dye molecules bound on or within proteins are sterically hindered from the excited-state C=C rotation, and are less likely to convert to the cis isomer. At higher temperatures, the increased vibrational freedom of the dyes bound to the proteins allows for higher rates of conversion to the ‘dark’ cis state, which results in a decrease in measured fluorescence. As demonstrated by the experiments shown in the examples, the ligand-induced conformational change of a biomolecule modulates the fluorescence intensity of the dye (which is a consequence of changes in vibrational freedom of the dye bound to the protein). Because of this reason, the measurement of the binding affinity at a single temperature is possible. The approach in which solely the temperature dependency of the dye is used to determine the interaction parameters between the ligand and the biomolecule has not been reported before.
However, throughout the specification there is not a single example or a clear description of measuring interaction between a dye-magnetic particle and a magnetic particle (i.e. a particle), between a dye-gold particle and a gold particle, between a dye-gold particle and a protein, a dye-iron particle and an iron (i.e. a metal), between a dye-microbead and a microbead, a dye-microbead and a protein or virus or a cell, a dye-gold particle and a tissue, viral particle, cells or organelle. Only disclosure of a polymethine dye conjugated to certain protein and detection of interaction of the protein with their cognate ligand cannot be considered representative of the various interactions as described above and cannot be considered representative examples of a method process for detection of the various dye-particles and ligands as encompassed by the claims.
A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.  In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974).  Examples and description should be of sufficient scope as to justify the scope of the claims. MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  
Emphasis added.
Accordingly, it is deemed that the specification fails to provide adequate written description and clear guidance for measuring interactions by the method steps as claimed with the labeled particles and ligands as encompassed by the scope as claimed and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed recitation of “wherein the method of measuring interactions between labeled particles and ligands is a method of measuring the dissociation constant of the particles and the ligands”, without setting forth any positive steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al (US 9676787).
In regards to claims 1, 5 and 8, Hermenson (Example 3, figures 1-10) discloses serial dilutions of ligand (mouse/ rabbit lgG) detected by particles (Goat anti Mouse or Goat anti Rabbit protein) labeled with a fluorescent dye, which reads on formula (Ila) and (llb). Hermenson teaches conjugating the fluorescent dye with a biomolecule (i,e providing labeled particles (lines 34-65, col. 243) for use to detect protein-protein interaction (lines 29-31, col. 243). Hermenson teaches providing serial dilutions of target protein and dye conjugates (Example 3) and providing sample comprising dye-antibody conjugate (i.e. labeled particle) and target protein (ligands) is a solution (Examples 2 and 3), and detected interaction at various concentrations and by detecting fluorescence (Example 3). 
The method is silent as to the predetermined temperature.
However, Hermenson throughout the reference teaches conjugation of antibody to the dye at room temperature and teaches incubation of cells with primary and GAR secondary antibody at room temperature (Example 4), which implies it was predetermined that the assay was carried out at room temperature (i.e. at a predetermine temperature). Since Hermenson teaches various dilutions of targets and conjugates, repeating the process at various concentrations would be considered obvious in view of Hermenson.
In regards to claims 9 and 10, as described above, incubation at room temperature is obvious but however, optimization with various other temperature depending on the target protein and biomolecule-dye conjugate would be considered obvious to one of ordinary skilled in the art.
In regards to claims 15-20, Hermanson teaches various biomolecules conjugated to dye compounds (claims 17 and 20) and teaches various ligand-target combinations (cols.1, 241, 243) and thus selection of various ligands for detection of various targets are within the purview of one of ordinary skilled in the art. Moreover, as described above, Hermenson teaches various concentrations/dilutions of labeled proteins and targets and thus various concentrations of ligands claimed in claims 17 and 18 are obvious absent showing on unexpected advantaged with a particular concertation in the detection process. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 3, 5, 8-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermanson et al (US 9676787) as described above for claims 1, 5, 8-10, and 15-20 above and further in view of Mao et al (US 2009/0305410A1).
Hermanson has been described above teaching measuring interaction between labeled particle and ligands in a solution. Hermanson teaches compounds of formula IIa and IIb but however, does not disclose compound of formula (I).
Mao teaches various fluorescent compound useful for conjugation to biomolecules for detection of interaction involving biomolecules such as protein (paragraph [0299], [0351]). Mao discloses cyanine dyes for conjugation which reads on the compound of formula (I) (paragraph [0054]).
Therefore, it would be obvious to one of ordinary skilled in the art at the time of claimed invention to easily envisage including other dyes in the method of detection of interaction of Hermanson with the expectation of the expanding various dyes for detection of interaction with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641